IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,846-02


                       EX PARTE TERRY DALE BRANDON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1176503D IN THE 297TH DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to seven years’ imprisonment.

        Applicant contends that his due process rights have been violated by the Board of Pardons

and Parole’s late vote to deny Applicant’s release to discretionary mandatory supervision. Applicant

has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T . CODE § 508.147. In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.
                                                                                                        2

       The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s sentence begin date and the initial discretionary

supervision review date. The affidavit should also indicate whether Applicant lost or gained any

good time credit that affected his review date. The affidavit should indicate whether Applicant’s

initial review date changed, and, if so, why the date was changed, and the new date for review. The

affidavit shall also indicate the date of the actual discretionary mandatory supervision vote.

       The trial court may also order depositions, interrogatories or a hearing. If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make any findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 17, 2014
Do not publish